UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6451



SAVINO BRAXTON,

                                           Petitioner - Appellant,

          versus


THE STATE OF MARYLAND,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-366-JFM)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Savino Braxton appeals the district court’s orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West Supp.

1999), and his motion for reconsideration of the same.     We have

reviewed the record and the district court’s opinions and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Braxton v. Maryland, No. CA-99-366-JFM (D. Md. Feb. 12;

Mar. 4, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
        Although   the   order   denying   Braxton’s   motion  for
reconsideration filed on March 3, 1999, it was entered on the
district court’s docket sheet on March 4, 1999. March 4, 1999, is
therefore the effective date of the district court’s decision. See
Fed. R. Civ. P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2